Rothrock, J.
The plaintiff claims that on the fourteenth day of February, 1890, he entered into a contract with the defendant, through an agent of the defendant, named Elmendorf, by which he purchased of defendant three hundred and twenty acres of land. The whole question at issue between the parties is whether Elmendorf was authorized by the ¡defendant to make a contract of sale of the land. A perusal of the evidence shows to our satisfaction that Elmendorf had no such authority. There is not only a failure on the plaintiff's part to establish such an agency by a preponderance of evidence, but there is a clear preponderance that he was not such agent.
The decree of the district court is affirmed.